Citation Nr: 0728060	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  05-33 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for residuals of a right 
hand injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel







INTRODUCTION

The veteran had active duty service from June 1987 to July 
1991 and from February 1995 to February 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1.  All development action to fairly adjudicate the veteran's 
claim for service connection for injury residuals of the 
right hand has been accomplished.  

2.  The medical evidence of record does not show that the 
veteran has a currently diagnosed right hand disability. 


CONCLUSION OF LAW

The criteria for service connection for residuals of a right 
hand injury are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2006).  As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VCAA 
notice errors (either in timing or content) are presumed 
prejudicial, but VA can proceed with adjudication if it can 
show that the error did not affect the essential fairness of 
the adjudication by showing: 1) that any defect was cured by 
actual knowledge on the part of the claimant, 2) that a 
reasonable person could be expected to understand from the 
notice what was needed, or 3) that a benefit could not have 
been awarded as a matter of law.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); Simmons v. Nicholson, No. 06-7092 
(Fed. Cir. May 16, 2007). 

In this case, through an October 2003 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate service connection claims, as well 
as specifying what information and evidence must be submitted 
by him, what information and evidence will be obtained by VA, 
and the need for him to advise VA of or submit any further 
evidence that pertains to his claim.  The Board notes that 
the veteran did not receive notice as to the information and 
evidence necessary to assign a disability rating or effective 
date in the event service connection is established until 
April 2006.  As such, there was a timing error as to these 
elements.  The Board notes that the veteran, however, has not 
been prejudiced from this error because the denial of the 
claim in this appeal renders moot any question as to the 
appropriate disability rating or effective date to be 
assigned.  See Sanders, supra.; Simmons, supra.

The Board also finds that all necessary assistance has been 
provided to the veteran.  The RO has made numerous attempts 
to assist the veteran in obtaining the evidence necessary to 
substantiate his claim.  Regrettably, most of the service 
medical records are not associated with the record.  The 
Board notes that an August 2004 memorandum concluded that 
after an extensive search most of the veteran's service 
medical records are unavailable.  Under the circumstances, 
the Board must conclude that the RO has fully met the duty to 
assist the appellant in this case and that no useful purpose 
would be served by further delaying appellate review for any 
additional searches for available records.  The record 
includes one September 1998 service medical record reflecting 
that the veteran injured his right hand.  

The Board notes that the VA referred the veteran to a private 
physician to examine his right hand in connection with his 
claim and that an opinion has been obtained.  In his October 
2005 substantive appeal, the veteran expressed concern that 
the August 2003 examination of his right hand was not 
adequate.  After thoroughly reviewing the examination report, 
the Board finds that the examination was adequate.  The 
examination report contains a history of the right hand 
injury and its effect on the veteran's activities.  It also 
details the abilities and limitations of the veteran's right 
hand in common activities, such as tying shoelaces or picking 
up paper.  The examination report also details the veteran's 
range of motion.  The Board notes that the examiner did not 
have the claims file for review; however, "[t]he Court has 
never decided that in every case, a medical examiner must 
review all prior medical records before issuing a medical 
opinion or diagnosis."  Snuffer v. Gober, 10 Vet. App 400, 
404 (1997).  In this case, the Board notes that the claims 
file contained no private medical records and only one brief 
service medical record.  A review of the claims file would 
not have added anything to the examiner's report which was no 
already taken under consideration.  Thus, the Board finds 
that the record as it stands includes sufficient competent 
evidence to decide this claim.  See 38 C.F.R. § 3.159(c)(4).

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claim.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be a 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Turning to the record, the Board notes that most of the 
veteran's service medical records are unavailable, except for 
a September 1998 medical record referring to a right hand 
injury.  The veteran also submitted an April 2004 buddy 
statement from L.M.L. explaining how the veteran's hand was 
injured during a night training flight.  

The veteran underwent an August 2003 private medical 
examination on referral from the VA.  The examination report 
contains a history of the veteran's right hand condition 
since his injury and a physical examination.  In the 
examination report, the physician describes the symptoms as 
"constant throbbing and numbness of the first and third 
fingers of the right hand."  The physician noted that the 
veteran is "able to do all the activities of daily living 
without any restriction."  The x-rays of the veteran's right 
hand were taken and came back as normal.  The physician 
offered no diagnosis since he found that  "there is no 
pathology to render a diagnosis."  As such, the Board finds 
that the veteran's right hand injury during service is not 
indicative of any chronic disability, inasmuch as the post-
service record shows no competent evidence of current right 
hand disability upon which to predicate a grant of service 
connection.  While the August 2003 examination report notes 
complaints of pain, pain, without underlying pathology, does 
not constitute a disability for compensation purposes.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); Evans 
v. West, 12 Vet. App. 22, 31-32 (1998).
 
As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
Where, as here, the only competent evidence establishes that 
the veteran does not have the disability for which service 
connection is sought, there can be no valid claim for service 
connection.  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).
 
In addition to the medical evidence, the Board has considered 
the veteran's assertion that he believes he is entitled to 
compensation; however, this evidence does not provide any 
basis for allowance of his claim.  While the veteran may well 
believe that he has a right hand disability that is related 
to his military service, in the absence of any competent 
medical evidence establishing a current disability, his claim 
must fail.  In this regard, the Board notes that the veteran 
is competent to offer evidence as to facts within his 
personal knowledge, such as the occurrence of an in-service 
injury, and his own symptoms.  However, medical questions of 
diagnosis are within the province of trained medical 
professionals.  Jones v. Brown, 7 Vet. App. 134, 137- 38 
(1994).  As a layman without the appropriate medical training 
or expertise, the veteran simply is not competent to render a 
probative (persuasive) opinion on such a medical matter.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  Hence, his own assertions in this regard have no 
probative value.
 
For all the foregoing reasons, the Board finds that the claim 
for service connection for residuals of a right hand injury 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against each claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2006); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Entitlement to service connection for residuals of a right 
hand injury is denied.




___________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


